



COURT OF APPEAL FOR ONTARIO

CITATION:
McDougall (Re), 2012 ONCA 197

DATE: 20120330

DOCKET: C54398

Rosenberg,
    Armstrong and Juriansz JJ.A.

BETWEEN

IN THE MATTER OF Ryan E.
    McDougall

An appeal under PART
    XX.1 of the
Code

Ryan Edward McDougall, in person

Anita Szigeti, amicus curiae

John Patton, for the respondent the Attorney General of
    Ontario

Julie Zamprogna, for the respondent the Regional Mental
    health Care

Heard and endorsed: March 22, 2012

On appeal from the Disposition Order of the Ontario
    Review Board dated September 12, 2011.

APPEAL BOOK ENDORSEMENT

[1]

It is gratifying to see how well Mr. McDougall is doing since the
    July 2011 hearing. However, the issue before this court is whether the Boards
    disposition is unreasonable. In our view, the disposition is not unreasonable.
    Before the Board, all parties agreed that a detention order was the least
    restrictive disposition given the history since December 2010. The record bears
    out that this was a proper position to take. There was evidence to support this
    disposition.

[2]

As to the question of the 50 km radius, again we are of the view
    that the decision was reasonable. At the time there were reasons to keep the
    appellant near the hospital. The fresh evidence from the hospital and the
    appellants submissions today show that the appellant is doing very well in London.
    No doubt, his progress will be taken into account at the next Board hearing,
    but the September 12, 2011 decision of the Board was not unreasonable and we
    defer to that decision.

[3]

Accordingly, the appeal is dismissed.


